Citation Nr: 1545515	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  15-31 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether the reduction of the rating for service-connected left knee arthritis from 20 percent to 10 percent, effective May 1, 2015, was proper.
 
1. Whether the reduction of the rating for service-connected right knee arthritis from 30 percent to 20 percent, effective May 1, 2015, was proper.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2014, and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran's Appeal to Board of Veterans' Appeals was received in September 2015; and, unless the Veteran states otherwise, any additional evidence submitted by the Veteran or their representative may be considered by the Board in the first instance.  See BVA Fast Letter 14-02 (setting forth that a waiver of initial AOJ review will not be required for newly received-evidence sent by the Veteran or their representative, but only for claims appealed on or after February 2, 2013). 

The Board notes at the onset that in the Veteran's March 2015 Notice of Disagreement (NOD), the Veteran specifically sought reinstatement of a 20 percent rating for his left knee arthritis, and a 30 percent rating for his right knee arthritis.  The Veteran's discontent with his reduction, and request for reinstatement to his prior disability ratings, and no higher, was reiterated in an April 2015 submission.  Thus, the issue of an increased evaluation is not before the Board and the decision below with regard to the Veteran's bilateral knee arthritis solely deals with the propriety of the reduction of his benefits.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the veteran may indicate they are content with a certain rating, even if less than the maximum possible rating).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an August 2014 rating decision, the AOJ proposed to reduce the rating for the Veteran's left knee arthritis from 20 to 10 percent.

2.  A February 2015 rating decision implemented a reduction of the rating for the Veteran's left knee arthritis from 20 to 10 percent; the overall evidence of record at that time did not show sustained improvement to the extent of demonstrating that the Veteran's underlying left knee arthritis had improved; post-decisional evidence also confirms that the underlying left knee arthritis did not demonstrate improvement.

3.  In an August 2014 rating decision, the AOJ proposed to reduce the rating for the Veteran's right knee arthritis from 30 to 20 percent.

4.  A February 2015 rating decision implemented a reduction of the rating for the Veteran's right knee arthritis from 30 to 20 percent; the overall evidence of record at that time did not show sustained improvement to the extent of demonstrating that the Veteran's underlying right knee arthritis had improved; post-decisional evidence also confirms that the underlying right knee arthritis did not demonstrate improvement.

5.  The Veteran's service-connected disabilities are not so severe as to prevent him from engaging in substantially gainful employment consistent with his education and occupational experiences.



CONCLUSIONS OF LAW

1.  The decision to reduce the rating for the Veteran's left knee arthritis from 20 to 10 percent was not proper; restoration of a 20 percent rating is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.71a, Diagnostic Codes 5003-5261 (2015).

2.  The decision to reduce the rating for the Veteran's right knee arthritis from 30 to 20 percent was not proper; restoration of a 20 percent rating is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.71a, Diagnostic Codes 5003-5261 (2015).

3.  The criteria for a TDIU due to the service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Rating Reduction

As the Board is granting the Veteran's appeal with regard to the restoration of his left knee arthritis rating and right knee arthritis rating in full, a discussion of the VCAA's impact on those matters is not necessary, as any notice errors or duty to assist omissions are harmless.

VCAA TDIU

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claim.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) .  The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In the February 2014 notice letter sent prior to the initial denial of the TDIU claim, the RO advised the Veteran of what the evidence must show to establish entitlement to an increased evaluation, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim. The notice letter specifically indicated that medical or lay evidence must show a worsening or increase in severity and the effect of that worsening on the Veteran's ability to work. The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the effective date once the benefits have been granted.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO attempted to associate the Veteran's service treatment records (STRs) and successfully associated VA treatment records with the claims file.  The record indicates that the RO attempted to obtain any outstanding Social Security Administration (SSA) records for the Veteran.  However, in a February 2011 response from the SSA, it was indicated that such records were unavailable, as the Veteran had not applied for benefits.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  Thus, any further attempts to obtain additional SSA would be futile.  See 38 C.F.R. § 3.159(e).

In June 2014, VA provided the Veteran with a knee and lower leg conditions Disability Benefits Questionnaire (DBQ) and obtained a medical opinion addressing the extent of the Veteran's left and right knee arthritis to assess the impact of those disabilities on the Veteran's occupational functioning.  In July 2014 the Veteran was provided a mental disorders DBQ to assess the impact of the Veteran's mental health disorders on his occupational functioning.  The June 2014 and July 2014 DBQs and opinions are adequate, as the examination reports show that the examiners, considered the particulars of this Veteran's past and present history (i.e., medical, military, and occupational history), conducted a physical examination in June 2014, and a mental status examination in July 2014 with testing, and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Rating Reductions

The Veteran was initially awarded service connection for left knee and right knee arthritis in an April 2011 rating decision that assigned a 10 percent evaluation bilaterally.  In November 2011, the AOJ increased the Veteran's left knee arthritis to 20 percent effective October 13, 2011, and the Veteran's right knee arthritis to 30 percent effective October 13, 2011.  In an August 2014 rating decision, the AOJ proposed to reduce the rating for the Veteran's left knee arthritis from 20 percent to 10 percent, and the Veteran's right knee arthritis from 30 percent to 20 percent.  Then, in February 2015, the AOJ implemented a final action reducing the ratings for the disabilities in question effective May 1, 2015.  The rating decision was based primarily on findings in a June 2014 VA knee and lower leg conditions DBQ.  The Board reiterates that the Veteran is solely seeking reinstatement of the reduced disability ratings, and no higher. 

Under 38 C.F.R. § 3.103(b)(2), no award of compensation will be reduced unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken.  38 C.F.R. § 3.103(b)(2).

In this case, the AOJ notified the Veteran through a letter in August 2014 that it proposed to take adverse action by reducing the disability ratings assigned for his service-connected left knee arthritis from 20 percent to 10 percent and his service- connected right knee arthritis from 30 percent to 20, which would reduce his combined evaluation for all service-connected disabilities from 70 to 60 percent.  The Veteran was given a period of 60 days after that letter to submit evidence showing that the disability rating should not be reduced, and offered the Veteran an opportunity for a personal hearing.  Therefore, the record indicates that the AOJ complied with the specific notice provisions applicable to rating reductions.  See 38 C.F.R. §§ 3.103(b)(2), 3.105(e).  The critical question, then, becomes whether the reduction in rating was proper based on the evidence of record.

With respect to whether the evidentiary requirements for reducing the disability ratings have been met in this case, the Board notes that provisions of 38 C.F.R. § 3.344(a)-(b), which pertain to the stabilization of disability ratings, are not for application, because the disability ratings had not been in effect for a period in excess of 5 years.  The ratings for the Veteran's left and right knee arthritis were only in effect from October 13, 2011, and July 14, 2011 respectively.  The effective date for the reductions is May 1, 2015.  See Brown v. Brown , 5 Vet. App. 413, 418 (1993) (finding that duration of rating is measured from effective date of actual reduction).  According to 38 C.F.R. § 3.344(c), in cases where, as here, a disability rating has been in effect for less than 5 years, examinations disclosing physical improvement in a disability warrant a rating reduction is warranted.  38 C.F.R. § 3.344.

A rating reduction must be based on improvement in a disability that reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21.  A rating reduction must also be based on adequate examinations.  Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio).  Further, a rating reduction must have been supported by the evidence on file at the time of the reduction, although pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings. The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The focus of the reductions in question is whether there was improvement in the Veteran's left and right knee arthritis at the time of the proposed rating decision in August 2014 and the effectuating rating decision in February 2015. 

The Veteran underwent a VA examination in October 2010.  The examiner reviewed the Veteran's complaints of pain, and swelling in his right knee during basic training, which brought about his transfer to a clerical position in-service.  The Veteran stated that since service he had continued problems to his knees, with his right knee worse than his left.  The examiner reported that the Veteran took hydrocodone for his pain daily.  The examiner also noted that the Veteran had cortisone injections to both his knees by a private physician within the past week.  The examiner stated that the Veteran had a stroke eight years prior and has used a walker since.  The Veteran stated that he was unemployed for the last eight years because of the residual effects of the stroke.  The Veteran stated that he is unable to do any work around the house.  The Veteran had current complaints of intermittent pain to both knees, worse to his left knee.  The Veteran rated his pain at 7/10 for his left knee, and a 4-5/10 on his right knee.  The Veteran stated that his pain is aggravated by prolonged standing and walking.  The examiner also stated that the Veteran was unable to climb steps or drive an automobile.  The Veteran denied buckling and swelling.  Range of motion testing showed that the Veteran's right knee extended to 0 degrees with flexion blocked at 75 degrees.  The Veteran exhibited left knee extension to 0 degrees and flexion to 90 degrees.  The examiner gave a positive nexus opinion relating his bilateral knee arthritis to service.    

In October 2011 the Veteran underwent a knee and lower leg conditions DBQ.  The Veteran reported having flare-ups to both knees.  Initial range of motion testing to the Veteran's right knee showed, flexion to 75 degrees with pain at 75 degrees, right knee extension was 20 degrees.  The Veteran's left knee flexion was 80 degrees, with pain beginning at 80 degrees, the Veteran's left knee extension was 15 degrees.  Repetitive motion testing revealed no change in range of motion.  In explanation of the Veteran's reduced range of motion, the examiner explained that the Veteran had a stroke with left hemiplegia, and had multi-level severe spinal stenosis.  In review of the Veteran's functional loss, the examiner noted that the Veteran had less movement than normal, weakened movement, pain on movement, atrophy of disuse, disturbance of locomotion, and interference with sitting, standing, and weight bearing in both knees.  The examiner noted that the Veteran used a wheelchair constantly and a walker occasionally.  The examiner stated that the Veteran's knee conditions did not impact him functionally because he was retired, and that he retired as a motivational speaker in 1992.      

In statements from the Veteran dated from October 2013, the Veteran stated that he is no longer able to stand for long periods of time because his knees give out, and that he is no longer able to drive his car.   

In June 2014 the Veteran underwent a knee and lower leg conditions DBQ.  The Veteran did not report any flare-ups to his knees.  The Veteran's right knee flexion initial range of motion testing showed flexion to 85 degrees, with painful motion beginning at 5 degrees, right knee extension showed no limitation, and did not show any evidence of painful motion.  The Veteran's left knee flexion showed motion to 90 degrees without any evidence of painful motion, left knee extension showed no limitation, and did not show any evidence of painful motion.  The examiner noted that the Veteran was able to perform repetitive-use testing without any reduction in measured motion.  The examiner noted that the Veteran had less movement than normal, weakened movement, incoordination, and pain on movement to both knees.  The examiner did not note a history of recurrent patellar dislocation.  The examiner also noted that the Veteran used a wheelchair as an assistive device, due to his stroke, spinal stenosis and degenerative joint disease (DJD) of the knee.  In review of the Veteran's functional impact, the examiner stated that the Veteran is not able to walk in part due to his knee DJD.  The examiner added that the Veteran had many physical limitations that would prevent him from working, and that his knees specifically would prevent any type of physical activity.  The examiner noted that the Veteran could work in a sedentary position that could accommodate wheelchairs. 

After a careful review of the evidence, the Board finds that the February 2015 reduction of the Veteran's left knee arthritis from a 30 percent rating to a 20 percent rating, and the reduction of the Veteran's right knee arthritis from 20 percent to 10 percent, effective May 1, 2015, are not warranted.  The AOJ's reduction was predicated on the clinical findings of improvement in the Veteran's range of motion noted in the June 2014 VA examination report.  To that end, the June 2014 VA examination does show some improvement in right knee flexion, and left knee flexion.  However, despite such findings, the Board finds that the evidence does not show actual improvement which warrants a reduction to a 10 percent rating (based on limitation of motion with pain), or a 20 percent rating based on limitation of motion. 

In so finding, the Board notes that, while limitation of motion is an important factor in evaluating the Veteran's right knee and left knee arthritis, the mere fact that the Veteran could further flex his left and right knee in June 2014 than he could in October 2011, does not imply that his ability to function under the ordinary conditions of life and work likewise improved.  As noted above, this is particularly significant in rating reduction cases.  

Here, the Board notes that the October 2010 examination upon which the Veteran's original arthritis ratings was based upon, specifically noted that, in addition to limited motion, the Veteran had significant functional impairment due to limitations of standing and walking, and pain.  The Veteran also reported difficulty walking or standing for long periods of time, and that he could not climb steps or use an automobile.  The Veteran also required the use of a walker.  The October 2011 VA examination additionally found less movement than normal, weakened movement, pain on movement, atrophy of disuse, disturbance of locomotion, and interference with sitting, standing, and weight bearing in both knees.  The examiner also noted that the Veteran used a wheelchair constantly. 

Since then, there is no medically documented evidence of improvement in the Veteran's bilateral knee condition under the conditions of ordinary life.  Specifically, the June 2014 examination report on which the reduction was based notes less movement than normal, weakened movement, incoordination, and pain on movement to both knees.  The Veteran continued to report difficulty walking, pain, and difficulty standing.  The examiner additionally found that the Veteran was unable to walk in part due to the Veteran's bilateral knee condition, and that his knees specifically prevented him from any physical activity.  The Veteran also required the use of a wheelchair in June 2014.  Thus, the Board finds that the evidence of record at the time of the February 2015 rating decision, while potentially demonstrating increased range of motion on examination, did not reflect an improvement of the Veteran's ability to function under the ordinary conditions of life and work.

Furthermore, post-reduction evidence also consists of records favorable to the Veteran's claim to restore his bilateral knee arthritis ratings.  See Dofflemeyer, 2 Vet. App. at 277.  In the Veteran's April 2015 submission, he stated that the examination results were not typical of his daily use, that he uses a wheel chair, has lack of stability due to his knees, and experiences pain on a daily basis.  In a June 2015 submission, the Veteran stated that he still requires the use of a wheelchair, his left knee is a constant problem, and that he suffers from instability.  In light of these lay statements, the Bord finds that the post-reduction evidence further suggests that the Veteran's bilateral knee arthritis has not shown sustained improvement under the ordinary conditions of life and work. 

In summary, although the AOJ complied with the procedures governing rating reductions found in 38 C.F.R. § 3.103(b)(2) and § 3.105(e) when it reduced the disability rating effective May 1, 2015, for the Veteran's left and right knee arthritis, the Board finds that the evidence of record at the time did not show improvement in the disabilities to warrant reduction.  The Board finds that post-reduction evidence also shows that a reduction was not justified for the Veteran's bilateral knee arthritis.  Accordingly, restoration of the Veteran's left knee arthritis of 20 percent, and the Veteran's right knee arthritis of 30 percent is warranted.

TDIU 

A total disability rating for compensation purposes may be assigned when the schedular rating is less than total, when it is found that the disabled person is unable to secure or following a substantially gainful occupation as a result of a service-connected disability.  38 C.F.R. § 4.16(a); see also 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341 (2013).

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce as to the poverty threshold for one person.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  38 C.F.R. § 4.16(a).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service- connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).  In the case at hand, based on the above determination and the reinstatement of the Veteran's left and right knee arthritis, alongside his service connected depression and anxiety disorder rated at 50 percent disabling, the Veteran has a combined disability rating of 70 percent.  As such, the Veteran meets the minimum percentage requirement as set forth in 38 C.F.R. § 4.16(a).  The determinative issue is whether the Veteran is unemployable due to his service-connected bilateral knee disability, and depression and anxiety.  

In determining whether the Veteran is entitled to a TDIU rating, consideration may be given to his level of education, special training and previous work experience, but neither his advancing age nor impairment from his nonservice-connection disabilities may be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.  In other words, according to pertinent regulation, "unemployability, in service-connected claims, associated with advancing age or intermittent disability, may not be used as basis for a total disability rating."  38 C.F.R. § 4.19.

VAMC records from September 2007 show that the Veteran had a screw put into his right knee many years ago, and has trouble bending it.  The medical staff also noted that the Veteran's left knee gives way, and that his stroke affected his left side.  The medical record also showed that the Veteran uses a walker or a cane, has problems with balance, and feared falling.

A December 2007 statement from the Veteran reiterated his contention that he injured his knee during basic training and was no longer able to participate in physical activity.  The Veteran stated that he graduated college and was placed as a clerk typist in-service.  The Veteran stated that he cannot shower, walk, work, or use a normal toilet.  An October 2008 submission from the Veteran stated in March 2002 he suffered a stroke, which affected his already weak leg.  The Veteran stated that he previously owned an insurance company.  The Veteran stated that since his stroke he cannot walk without a walker, and has problems traveling.  A statement from the Veteran's ex-wife received in February 2008, reiterated that the Veteran worked a desk job during service.  Statements from the Veteran in February 2009 show that he had a handicap sticker for over thirty years on his car, and that since his stroke in 2002, he has not worked, driven, or walked without assistance.

February 2010 VAMC records show that the Veteran complained that his knee bothered him and one arm did not work due to his stroke.  

At the Veteran's October 2010 VA examination the examiner stated that the Veteran had been unemployed for the past eight years because of the residual effects of his stroke.  The examiner stated that the Veteran was unable to do any work around the house.  At the Veteran's October 2011 knees and lower leg conditions DBQ the examiner stated that the Veteran's knee conditions did not impact him functionally because he was retired, and that he retired as a motivational speaker in 1992.

In July 2013 the Veteran underwent a mental disorders DBQ.  The Veteran was diagnosed with depressive disorder, and general anxiety disorder.  The examiner also noted that the Veteran's stroke is the dominate problem in his life.  The examiner determined that the Veteran's mental health disorders caused occupational and social impairment with reduced reliability and productivity.  In review of the Veteran's educational history the examiner stated that the Veteran graduated from college, and has a PhD in business.  The Veteran stated that after service he worked in real estate, and quit working in 2002 when he had his stroke.  In review of the Veteran's symptoms, the examiner found that the Veteran suffered from depressed mood, mild memory loss, impairment of short and long term memory, and disturbances of motivation and mood.  

In an October 2013 statement from the Veteran, he stated that he had not been able to work since 2002, and that he did consulting on a part time basis, as a favor, since then.  The Veteran stated that he can no longer walk, drive or work, and that he uses a motorized vehicle full time.  The Veteran further added that he needs help with everything from dressing to cooking, eating and even showering.  The Veteran stated that was self-employed his entire life, that he worked in the real estate field and gave seminars until his knees gave out and he could no longer stand for a long period of time.  The Veteran's application for increased compensation based on unemployability, indicates that the Veteran worked until 2002.  

In June 2014 the Veteran underwent a knee and lower leg conditions DBQ.  In review of the Veteran's functional impact, the examiner stated that the Veteran is not able to walk in part due to his knee DJD.  The examiner added that the Veteran had many physical limitations that would prevent him from working, and that his knees specifically would prevent any type of physical activity.  The examiner noted that the Veteran could work in a sedentary position that could accommodate wheelchairs.

The Veteran underwent a mental disorders DBQ in July 2014.  The examiner concluded that the Veteran's occupational and social impact due to his mental diagnoses was reduced reliability and productivity.  The Veteran stated that he gets depressed every day, and has challenges due to his stroke.  The examiner noted that the Veteran suffered from symptoms of depressed mood, chronic sleep impairment, mild memory loss, impairment of short and long term memory, and suffered from disturbances of motivation and mood.  The examiner noted that due to the Veteran's history of stroke, the Veteran requires assistance with many physical tasks, including bathing.  In commenting on the occupational impact to the Veteran, the examiner stated that the Veteran's stroke history significantly impacts his overall functioning, and that his opinion would attempt to focus solely on the problems caused by the Veteran's mental disorders.  The examiner stated that the: 

Veteran's ability to get along with and adequately work with others does not appear to be appreciably impacted by mental health conditions.  [The] Veteran is able to engage adequately with others and retains the ability to work with the public, supervisors and co-workers.  [The] Veteran's ability to remember, understand and carry out instructions in a work environment is likely mildly impaired due solely to depression and anxiety (while his history of stroke would add to that impairment and would render him more impaired in this area of functioning).  Veteran's mental health conditions similarly impact him in a physical or sedentary work environment. 

In the Veteran's April 2015, NOD to the issue of TDIU, the Veteran contended that he would be unable to adapt to the daily stresses of gainful employment.  The Veteran also alleged that his physical limitations would prevent him obtaining employment.  In short, the Veteran contended that he is unemployable solely due to his service connected disabilities.     

The Board finds the preponderance of the evidence is against the claim for TDIU.  As indicated above, the Veteran asserts that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities to include depression, and anxiety, and bilateral knee arthritis.  Additionally, the record shows that the Veteran has not worked since 2002 after suffering a stroke.  In determining whether a veteran is indeed unemployable, consideration may not be given to impairment caused by non-service-connected disabilities.  See 38 C.F.R. § 3.341(a).  The Veteran is not service connected for disability due to a stroke, so he does not meet the criteria for a TDIU based on residuals from a stroke, a non-service connected disability. 

The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). As indicated above, despite some employment limitations imposed by the Veteran's service-connected depression and anxiety disorder, and bilateral knee arthritis, the weight of the probative evidence is against a finding that his service-connected disabilities solely would prevent him from employment when considering his education and experience.  In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.  

The Board acknowledges the Veteran's statements with respect to the symptoms of his disabilities, such as anxiety, depressed mood, and the difficulty caused by his bilateral knee arthritis.  The Board also notes the difficulties to daily living the Veteran experiences, and that by his own admission his stroke has severely affected his functioning.  The Board finds that this evidence is considered to be competent evidence within his personal experience.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, the Board finds the objective clinical findings by medical professionals aware of his symptoms more probative than the Veteran's statements and contention.  The examiners are medical professionals, and they were able to review the overall record, including the Veteran's history and opinions. 

The Board finds most probative the combined opinions from the June and July 2014 VA examiners.  The June 2014 VA examiner specifically found that while the Veteran's bilateral knee arthritis impairs the Veteran and prevents any type of physical activity, the examiner did note that the Veteran could work in a sedentary position that could accommodate wheelchairs.  The July 2014 VA examiner, further reasoned that the Veteran's depressive disorder, and anxiety would only mildly affect his occupational functioning.  The examiner specifically determined that the Veteran can get along and work with others, is capable of engaging with the public, supervisors, and co-workers.  The examiner also noted the Veteran's memory loss symptoms, but overall felt that the Veteran only exhibited reduced reliability and productivity due to his mental health diagnoses.  As the examiners reviewed the Veteran's claims file, his medical health history, the lay statements of record, and assessed the current severity of his disabilities, the Board affords the opinions higher probative value than the Veteran's own assertions.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion).
   
Under these circumstances, the Board finds that the criteria for invoking the procedures for assignment of a TDIU, pursuant to 38 C.F.R. § 4.16 are not met, and that the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Restoration of a 20 percent rating for the Veteran's left knee arthritis, effective from May 1, 2015, is granted, subject to regulations governing payment of monetary awards.

Restoration of a 30 percent rating for the Veteran's right knee arthritis, effective from May 1, 2015, is granted, subject to regulations governing payment of monetary awards.

Entitlement to TDIU is denied.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


